Title: To Benjamin Franklin from Jean-Pierre Blanchard, [c. April 1782]
From: Blanchard, Jean-Pierre-François
To: Franklin, Benjamin


Monsieur
ce jeudy soir [c. April, 1782]
Monsieur de sarsfield m’ayant annoncè que vous me feriez l’honneur de venir voir mon vaisseau Volant dèmain. J’ay l’honneur de vous donner avis, qu’ayant commencé a faire mettre la couverture de carton vous ne verrez absolument rien d’interessant la meccanique etant enfermée par cette envelope. Je ne pouray percer la place des Glaces et en ouvrir la porte que dans environ 8 jours, alors Monsieur sy a cette époque vous vouliez choisir un jour et une heure jauray l’honneur de vous recevoir, j’ay celuy dêtre très parfaitement Monsieur Votre très humble serviteur
Blanchard
 
Addressed: A Monsieur / Monsieur franklin / a Passy / Blanchard
